 1

 2

 3

 4                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                        FRESNO DIVISION

 6    ROSA MARTHA TORRES,                    )            Case No. 1:19-cv-00195-DAD-SKO
                                             )
 7             Plaintiff,                    )            ORDER CONTINUING
                                                          MANDATORY SCHEDULING
                                             )
                                                          CONFERENCE
 8             v.                            )
                                             )            (Doc. 12)
 9    UNITED STATES OF AMERICA,              )
                                             )
10             Defendant.                    )
      _______________________________________)
11
              Pursuant to the “Joint Third Request to Continue Scheduling Conference” filed by
12
     Plaintiff, Rosa Martha Torres, and Defendant, the United States of America (Doc. 12), and
13
     for good cause shown, it is hereby ORDERED that the Mandatory Scheduling Conference
14   currently set for September 24, 2019, is CONTINUED to October 31, 2019, at 10:15 AM,

15   before Magistrate Judge Sheila K. Oberto. The parties shall file and submit their joint

16   scheduling conference report by no later than October 24, 2019.

17
     IT IS SO ORDERED.
18

19
     Dated:     September 13, 2019                              /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
20

21

22
      ORDER
      (Case No. 1:19-cv-00195-DAD-SKO)
                                                      1
23
